EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
In claim 1, line 6 “PCDs” has been replaced with - - pitch circle diameters - -.
In claim 1, lines 8 and 9, both instances of “min” have been replaced with - -minutes- -.
In claim 7, lines 2-3 “the intermediate shaft portion”, has been replaced with - -an intermediate shaft portion- -.
In claim 12, line 1 “PCDs” has been replaced with - - pitch circle diameters - -.
In claim 13, lines 4 and 5, both instances of “PCDs” have been replaced with - - pitch circle diameters - -.
In claim 14, lines 3 and 4, both instances of “PCDs” have been replaced with - - pitch circle diameters - -.
In claim 15, line 7, both instances of “PCD” have been replaced with - - pitch circle diameter - -.
In claim 15, lines 9 and 10, both instances of “min” have been replaced with - -minutes- -.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

•	pitch circle diameters of the internal gear and the external gear before use of the gear device are set such that lost motion becomes 0 minutes or more and 15 minutes or less due to a difference in a thermal expansion amount between the internal gear and the external gear at a time of use of the gear device.
•	the external gear being made of a material having a smaller linear expansion coefficient than the resin, the method comprising: a fitting step of fitting the external gear into the internal gear in an interference-fitted state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658